United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-684
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant filed a timely appeal from a January 10, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury as a result of the December 2, 2010
employment incident.
FACTUAL HISTORY
On December 6, 2010 appellant, then a 37-year-old letter carrier, filed a traumatic injury
claim alleging that on December 2, 2010 he sustained an injury to his lower back as a result of
his backbone deteriorating. He stopped work on December 6, 2010. Appellant explained that,
1

5 U.S.C. § 8101 et seq.

around 1:00 p.m., he was delivering his mail route when he experienced low back pain. He
stated that his deteriorating backbone was causing him much pain and that he needed to stay
home to see a doctor.
In December 6, 2010 work excuse and duty status reports, a physical therapist excused
appellant from work until December 12, 2010. He stated that appellant was treated for sudden
onset of low back pain while working and that an examination revealed that appellant’s spinal
movement was restricted by pain and muscle spasm.
In a December 8, 2010 letter, the employing establishment controverted appellant’s claim
alleging that his claim appeared to be an occupational disease claim and that he failed to provide
sufficient evidence establishing a causal relationship between his medical condition and his
employment.
On December 8, 2010 OWCP advised appellant that the evidence submitted was
insufficient to support his claim and requested additional evidence. It specifically requested that
he provide a medical report by his treating physician, which included dates of examination and
treatment, history of injury, description of findings, results of x-rays and tests, a medical
diagnosis, and a physician’s opinion supported by medical rationale explaining how the reported
incident caused or aggravated his claimed condition.
In January 26, 2010 x-ray reports, Dr. Kopresh Gudi, a Board-certified diagnostic
radiologist, observed no fracture, dislocation, or other bony abnormalities in appellant’s left tibia,
fibula, femur and left hip. X-rays of appellant’s lumbosacral spine also failed to reveal any
fracture, subluxation and degenerative changes. Dr. Gudi observed that his intervertebral disc
spaces were well maintained and intact.
In a May 20, 2010 magnetic resonance imaging (MRI) scan report, Dr. William Pagano, a
Board-certified internist, noted appellant’s history of low back pain and diagnosed mild
degenerative disc disease at L4-5 and L5-S1 with a central and bilateral disc herniation L4-5,
larger on the left, giving mass effect on the anterior left aspect of the sac and on the left L5 root.
The examination revealed normal distal thoracic cord, conus and cauda equine. Dr. Pagano also
observed diffuse loss of disc signal with loss of disc height at L4-5 and L5-S1 related to
degenerative disc disease, central and bilateral disc herniation at L4-5, and small subligamentous
central and bilateral disc herniation lateralizing to the left at L5-S1.
In a December 28, 2010 attending physician’s report, Dr. Baum stated that on
December 2, 2010 appellant fell while working and diagnosed lumbar derangement, multilevel
disc herniation and S1 radiculopathy. He also checked a box marked “yes” that appellant’s
condition was caused or aggravated by the December 2, 2010 fall at work. Dr. Baum noted that
appellant was totally disabled since December 2, 2010. He also provided a duty status report,
which provided a diagnosis.

2

By decision dated January 10, 2011, OWCP denied appellant’s claim on the grounds of
insufficient medical evidence establishing that he sustained a diagnosed medical condition
causally related to the December 2, 2010 employment incident.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative, and substantial evidence4
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.5 Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical opinion evidence.6 Whether an employee sustained an
injury in the performance of duty requires the submission of rationalized medical opinion
evidence providing a diagnosis or opinion as to causal relationship.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.8 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.9
FECA provides that, when employment factors cause an aggravation of an underlying
physical condition, the employee is entitled to compensation for the periods of disability related

2

On January 3, 2011 appellant filed an appeal before the Board. On January 12, 2011 he submitted an appeals
request form and marked requests for an oral hearing, review of the written record, reconsideration and appeal
before the Board. Appellant submitted additional evidence. On February 2, 2011 he submitted a request for
reconsideration along with additional evidence. On March 9, 2011 OWCP advised appellant that it was unable to
issue a decision on his requests for reconsideration and oral hearing because he also requested an appeal before the
Board.
3
4

5 U.S.C. §§ 8101-8193.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
6

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

7

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

3

to the aggravation.10 When the aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation ceased.11
ANALYSIS
Appellant alleges that on December 2, 2010 he sustained a lower back injury while
delivering mail at work. By decision dated January 10, 2011, OWCP accepted that the
December 2, 2010 incident occurred as alleged but denied his claim on the grounds of
insufficient medical evidence establishing that he sustained a diagnosed condition as a result of
this incident. The Board finds that the medical evidence supports a diagnosis of lumbar
derangement and disc herniation but fails to establish that these conditions were causally related
to the accepted employment incident.
The Board notes that the evidence of record supports that appellant suffered from a
preexisting back condition. In a May 20, 2010 MRI scan report, Dr. Pagano noted a history of
lower back pain and observed diffuse loss of disc signal with loss of disc height at L4-5 and L5S1 related to degenerative disc disease, central and bilateral disc herniation at L4-5, and small
subligamentous central and bilateral disc herniation lateralizing to the left at L5-S1. He
diagnosed mild degenerative disc disease at L4-5 and L5-S1 with a central and bilateral disc
herniation L4-5. Although Dr. Pagano provided findings and a medical diagnosis, he did not
opine on the cause of appellant’s back condition nor explain how the December 2, 2010
employment incident caused or aggravated this condition. Similarly, Dr. Gudi’s January 26,
2010 x-ray report does not provide an opinion on the cause of appellant’s back condition. The
Board has found that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.12
Appellant also submitted Dr. Baum’s December 28, 2010 attending physician’s report.
Dr. Baum noted appellant’s history of low back pain and provided a history of injury that on
December 2, 2010 appellant fell while working. This history of injury is inconsistent with
appellant’s description of his injury since he did not allege that he fell while working, but rather
that he felt back pain while delivering his mail route. Dr. Baum diagnosed lumbar derangement,
multilevel disc herniation, and S1 radiculopathy. He further checked a box marked “yes” that
appellant’s condition was caused or aggravated by the employment incident. Dr. Baum’s opinion
regarding causal relationship is of limited probative value as it is not based on an accurate history
of injury. The Board has also held that, when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, without explanation or rationale, that opinion
is of diminished probative value and is insufficient to establish a claim.13
The other medical evidence of record consists of various physical therapy reports. These
reports, however, also fail to establish causal relationship because nurses, physician’s assistants,
10

Raymond W. Behrens, 50 ECAB 221 (1999); James L. Hearn, 29 ECAB 278 (1978).

11

Id.

12

K.W., 59 ECAB 271 (2007); R.E., Docket No. 10-679 (issued November 16, 2010).

13

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

4

physical and occupational therapists are not “physicians” as defined by FECA.14 Thus, their
medical opinions regarding diagnosis and causal relationship are of no probative medical value
and are insufficient to establish appellant’s claim.15
On appeal, appellant alleges that on December 2, 2010 he injured his back while
delivering mail in the snow and that he previously submitted all the medical evidence to OWCP.
The evidence submitted, however, does not contain any rationalized medical opinion evidence
establishing that appellant’s back condition was causally related to or aggravated by the
December 2, 2010 employment incident. As previously noted, causal relationship is a medical
issue that can only be established by the submission of rationalized medical opinion evidence.16
As appellant has not submitted such rationalized medical opinion evidence in this case, he did
not meet his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his low
back condition was causally related to the December 2, 2010 employment incident.

14

Section 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2).
15

Roy L. Humphrey, 57 ECAB 238 (2005); S.E., Docket No. 08-2214 (issued May 6, 2009); E.H., Docket No. 081862 (issued July 8, 2009).
16

Mary J. Summers, supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

